Citation Nr: 1648076	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-45 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, including as a result of a head injury.

2.  Entitlement to service connection for residuals of a head injury other than headaches.

3.  Entitlement to service connection for the human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

In May 2016, the Veteran filed a new Form 21-22 to appoint the Texas Veterans Commission (TVC) as his representative, which appointment was filed in connection with new claims for service connection (unrelated to the instant appeal).  The Board notes that the appointment was timely as to the Veteran's new May 2016 claims for service connection.  The Board adds by way of background that the VA treatment records show that in May 2016, the Veteran was a resident of a domiciliary program at a VA medical center.  Also, it appears that the TVC is located in the same building (but not the DAV), and the VA treatment records show that the Veteran had prior periods of homelessness.  In light of the facts and circumstances of this particular case, the Board finds that for the issues on appeal, good cause has been shown for the change in representation more than 90 days after the file was transferred to the Board, and the motion to change representation to the TVC is granted.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Headaches and Residuals of a Head Injury

The Veteran served on active duty from April 1992 to September 1994.  He claims entitlement to service connection for headaches, including as a result of a head injury, for residuals of a head injury other than headaches.

Most recently, in May 2014, the Board remanded the Veteran's claims for further development.  A more detailed factual background is provided in that remand.

The May 2014 Board remand directed, among other things, that copies of any outstanding inpatient treatment records from 1994 from Walter Reed Army Medical Center be obtained.  Pursuant to the Board's remand directives, copies of several treatment records from Walter Reed were obtained, which show that the Veteran was admitted in April 1994 with a closed head injury, and discharged in May 1994.  His discharge records show diagnoses including "acute cerebral contusion-coma," and that he was discharges with a profile and "instructed to follow up with the traumatic brain injury program."

The Board also directed that the AOJ obtain an addendum VA medical opinion because the March 2010 VA examiner's opinion included no rationale.  See also VA medical opinion, September 2011.  The Board adds that a September 2011 VA medical opinion showed another examiner opined that the Veteran's headaches are tension headaches and not the result of a traumatic brain injury, reasoning briefly that there were no complaints in service and no relevant evidence in the private treatment records.  The Board is cognizant, however, that the March 2010 and September 2011 opinions were provided without the benefit of review of the April 1994 to May 1994 Walter Reed records received in August 2014.  Subsequently, no new VA medical opinion was ever obtained.

In light of all of the above, including the newly obtained Walter Reed records documenting a head injury and diagnosed "acute cerebral contusion-coma" in service, the Board finds that this matter should be remanded to obtain a new VA examination to address whether the Veteran's headaches are related to the in-service head injury documented in the Walter Reed records, and to otherwise clarify whether the Veteran has any other residuals of the in-service head injury.

B.  HIV

The Veteran also claims that he incurred HIV in service.  In May 2014, the Board remanded the claim, including so that any outstanding records regarding the Veteran's drug abuse rehabilitation in service could be obtained because they could have information regarding HIV risk factors (the Board notes his DD Form 214 shows he was discharged for drug abuse rehabilitation failure).  

Subsequently, several service records were obtained, including July 1994 to September 1994 records from Walter Reed Hospital that show the Veteran had been placed in the ADAPCP substance abuse rehabilitation program for alcohol abuse in February 1994, but was discharged in September 1994 for noncompliance and due to a positive cocaine result.  See p.26-30, 35, 37 of 45.  The actual underlying substance abuse program records, however, remain missing from the claims file.  Therefore, the HIV claim should be remanded to obtain any outstanding substance abuse treatment records from Walter Reed Hospital dated from February 1994 to September 1994 (ADAPCP program).

The Board also directed that the Veteran be afforded a VA examination.  A March 2015 deferred rating decision indicates the VA examination was scheduled for February 2015, but the Veteran failed to report.  In that regard, however, the VA treatment records show that the Veteran reported he was homeless until April 2015, at which time he became a resident in a VA domiciliary program.  Therefore, the evidence indicates that the Veteran may not have received adequate notice of the scheduled February 2015 VA examination, and this matter should be remanded to afford the Veteran another opportunity for a VA examination.

In performing such development, the AMC should contact the VA medical center to clarify the Veteran's current address of record and telephone number.  The Board notes that VA treatment records show that the Veteran was again admitted into a VA domiciliary program in April 2016, and may have been discharged in June 2016.  

Also, on remand, all of the Veteran's more recent VA treatment records dated since June 2016 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from June 2016 to present.

2.  Contact the VA medical center to clarify the most recent address of record and telephone number for the Veteran.  Please note that VA treatment records show that the Veteran was recently a resident of a VA domiciliary program from April 2016 to June 2016, and that he has experienced periods of homelessness.

3.  After all of the above development has been completed, schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed a) headaches, and b) residuals of a head injury other than headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's headaches had their onset in service, or are otherwise caused or aggravated by (permanently made worse) his active service, including but not limited to his documented history of a closed head injury in service.  See Walter Reed records, April 1994 to May 1994 (VBMS, August 2014).  

The examiner should also address whether the Veteran has any other residuals of the in-service head injury.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA examination with regard to his HIV.  The examiner should take a full history from the Veteran concerning any risk factors in his life for transmission of HIV.  Any necessary tests or studies should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran contracted HIV in service.  

The examiner should provide a complete rationale for his or her conclusions in the report of examination, including a discussion of the risk factors identified by the Veteran at the examination.  

The VA examiner should also address the Veteran's contention that the progression of the disease suggests that it had its onset during service.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

